DETAILED ACTION

Applicant’s amendments dated 3/10/21 are hereby entered.
   

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-20, and 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 13 are directed to an abstract idea in the form of mental processes and/or method of organizing human activity.
Specifically, the following limitations can be performed in the human mind and/or by a human using pen and paper and/or performed as a method of organizing human activity:
A […] system for generating student skill data reports and […] customizing a curriculum of a student using the generated student skill data reports […] comprising:
[…] collect[ing] current student record data […] from disparate educational facilities, […] collecting the student record data for a plurality of students, at different geographic locations, as the student record data is being recorded during lessons, […] storing […] and structuring the student record data to classify learning patterns of each student by indexing […] each subject student according to: (i) current curriculum data and (ii) recent performance and progress data for each subject student, and the collection and aggregation module configured to […] aggregate the collected student record data over time, over various pluralities of students, and over various pluralities of lessons to generate a superset aggregate data […] according to: student geographic 
[…] collect[ing] research data from a research facility, the research facility being different from the disparate educational facilities, and the research data being at least one of: normalized, synchronized, and standardized with the student record data, such that the superset aggregate data is updated with the collected research data in a[] manner including classification of students according to learning patterns;
[…] receiv[ing] and process[ing] the updated superset aggregate data, the curriculum customization module:
[…] determin[ing] similarly classified students using the indexing […] of each subject student in the structured student record data…given student;
[…] customizing, […] a current curriculum for a given student as a function of performance patterns and trends, including rates of skill acquisition, of similar classified students;
wherein […] customizing the current curriculum for the given student includes:
(i)	[…] identifying pertinent lesson plans […] in association…to address development of the given student as a whole person based on a particular learning disability, wherein the selecting includes indexing […] the structured student records of each determined similar classified student to access an ordered hierarchy of curriculum data records [that are] ordered […] and cross-correlated to the structured student records…student […], wherein the ordering […] and cross-correlation […] enables querying the ordered hierarchy of 
(ii) displaying only…plans […];
(iii) in response…displayed […] generating…student;
wherein the current curriculum of the given student is customized according to a higher rate of skill acquisition of the given student determined from the performance patterns and trends of the determined similar classified students, and each selected lesson plan includes teaching activities with step by step instructions for implementing each respective teaching activity; and 
[…] generat[ing] a report indicating rates of skill acquisition over time for the given student, the report including at least a first rate of skill acquisition at a current time and a second rate of skill acquisition at a previous time, and […] update[ing] the superset aggregate data […] with the generated report, said updated superset aggregate data being received […] for processing […] to generate…generated report.
In regard to the dependent claims, they likewise claim the same abstract idea as they merely claim further limitations that can be performed in the human mind or by a human using pen and paper.

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., a plurality of networks, a “computer system”, various software “modules”, “relational database”, “global network”, employing linked lists, graphical user interface, performing a process “automatically”, and a processor are claimed, it is merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), embody Applicant’s abstract idea on a generic computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a plurality of networks, a “computer system”, various software “modules”, “relational database”, “global network”, employing linked lists, graphical user interface, performing a process “automatically”, and a processor are claimed this is a generic, well-known, and conventional computing element.  As evidence that this is a generic, well-known, and conventional computing element, Applicant’s specification discloses it in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1, 2 and 8 in Applicant's specification.  See also, e.g., paragraph 65 in regard to employing linked lists and a relational database.

Response to Arguments
	Applicant argues, e.g., on page 11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    343
    695
    media_image1.png
    Greyscale

	Applicant’s arguments are unpersuasive as Applicant includes numerous elements here which were not identified in the 101 rejection as being part of the abstract idea that could be performed by human beings mentally.  For example, performing a process “automatically” as well as employing a “relational database” are not identified as being part of the abstract idea.



    PNG
    media_image2.png
    372
    723
    media_image2.png
    Greyscale

	Applicant’s arguments are unpersuasive as Applicant’s ostensibly novel and non-obvious data structure does not need to be embodied in a relational database to function but could simply be employed by human beings mentally.  Furthermore, Applicant’s claimed data structure is not a general purpose improvement to database technology as in Enfish where the claimed relational database could be employed to store any kind of data.  Instead, Applicant’s claimed data structure only can serve one purpose which is to store and process the specific data claimed by the Applicant.  Furthermore, claiming a novel data structure does not necessarily render patent eligible subject matter under the two-part Mayo test.  See the CAFC’s opinion in INTELLECTUAL VENTURES I LLC V. CAPITAL ONE in this regard.



    PNG
    media_image3.png
    305
    701
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because Applicant mis-states the holding of McRo in terms of the CAFC did not hold that patent eligible subject matter is claimed for purposes of the two-part Mayo test any time a computer program is claimed to do something that could not previously be performed by a computer.  In other words, that by claiming an ostensibly novel and non-obvious computer program an applicant claims patent eligible subject matter.  If this were the case then, e.g., Alice, Electric Power Group, TLI Communications, Ultramercial, etc., were all mis-decided considering they all involved an issued patent (i.e., ostensibly novel and non-obvious subject matter) to a computer program being invalidated as being directed to patent ineligible subject matter under the two-part Mayo test.

In re Noble Systems Corporation that claims directed to a computer program for training human subjects is not patent eligible.  It is not clear what the distinction is between the Applicant’s claimed invention and that of In re Noble Systems given that they are both directed to training/educating human subjects.  See, in this regard, Applicant’s abstract from the PGPUB of its application:

    PNG
    media_image4.png
    183
    306
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    403
    703
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive because Applicant cites no legal authority in support of its argument.



    PNG
    media_image6.png
    189
    707
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    193
    739
    media_image7.png
    Greyscale

Applicant’s argument is not persuasive because Applicant’s claimed invention does not improve any of the technologies claimed by Applicant qua technologies.  In other words, Applicant’s claimed invention does not result in, e.g., the claimed relational database, networks, GUI, and/or processor being able to run faster, use less power, and/or be manufactured more cheaply.  Instead, Applicant merely claims these devices for their generic, well-known, and conventional purposes.  Applicant claims the database to store data, the networks to transmit data, the GUI to display data, and the processor to execute Applicant’s claimed abstract idea embodied as a computer program.  In other words, these additional elements are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), embody Applicant’s abstract idea on a generic computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.



    PNG
    media_image8.png
    536
    703
    media_image8.png
    Greyscale

Applicant’s argument is not persuasive because generating a customized lesson plan for a student is not an inherently technological field, as evidenced by the fact that a human being can mentally perform Applicant’s abstract idea.
	Applicant’s arguments on page 17 are addressed by the responses made immediately supra.



    PNG
    media_image9.png
    184
    688
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    188
    693
    media_image10.png
    Greyscale

Applicant’s argument is not persuasive because analyzing data is a mental process.  See Electric Power Group.  Applicant’s claimed combination of this mental process with a generic relational database does not render significantly more than Applicant’s abstract idea itself.  Again, Applicant’s claimed invention is distinguishable in this regard from the improvement to database technology claimed in Enfish in which the resulting invention could be generally employed to store a wide range of data.  To the contrary, Applicant’s claimed use of relational database technology is only operable to embody Applicant’s claimed abstract idea and thereby to only implement Applicant’s specifically claimed method of analyzing data.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715